 



Exhibit 10.1
STANDSTILL AGREEMENT
     This STANDSTILL AGREEMENT (the “Agreement”), dated as of January 9, 2008,
is by and among REPROS THERAPEUTICS INC., a Delaware corporation (the “Issuer”),
and EFFICACY CAPITAL, LTD (“Efficacy”).
     WHEREAS, Efficacy has represented that as of the date hereof it owns of
record and/or beneficially, either directly or through its affiliates, including
but not limited to, Efficacy Biotech Master Fund and FMG Special Situations
Fund, an aggregate of 2,405,513 shares of common stock of the Issuer, and as of
the date hereof, the Issuer has 12,774,904 outstanding shares of common stock,
$0.001 par value (“Common Stock”);
     WHEREAS, on September 1, 1999, the Issuer entered into a Rights Agreement,
as amended by a First Amendment to Rights Agreement dated September 6, 2002, as
further amended by a Second Amendment to Rights Agreement dated October 30,
2002, as further amended by a Third Amendment to Rights Agreement dated June 30,
2005 (the “Rights Agreement”), pursuant to which the Issuer declared a dividend
of preferred stock purchase rights;
     WHEREAS, Efficacy wishes to purchase additional shares of Common Stock of
the Issuer that would cause Efficacy to become an “Acquiring Person” as defined
by the Rights Agreement;
     WHEREAS, Efficacy acknowledges that all shares the Issuer’s Common Stock or
preferred stock now or hereafter beneficially owned by Efficacy or its
affiliates are, or shall be, held solely for investment purposes, and not for
the purpose of seeking to acquire control of the Issuer; and
     WHEREAS, the Issuer has agreed not to object to or protest any purchases
made in accordance with the terms hereof, and to take action under the Rights
Agreement or any other similar agreements in the future to permit the
acquisition of shares of Common Stock by Efficacy up to the agreed upon limits
set forth herein without triggering any distribution under the Rights Agreement,
if Efficacy agrees to and fully comply with the terms and conditions of this
Agreement, and Efficacy has agreed to such terms and conditions;
     NOW, THEREFORE, in consideration of the foregoing and the agreements, terms
and conditions contained herein, the parties hereto agree as follows:
     1. The Issuer agrees that it shall not object to, or file any protest with,
any agency with whom Efficacy is required to make a Regulatory Filing (defined
below) as a result of beneficial ownership or acquisition of the Issuer’s
outstanding Common Stock, provided that Efficacy timely file and cooperate with
the Issuer in filing all applications for any permit, license, clearance or
other regulatory approval required by any federal, state or local regulatory
body (collectively a “Regulatory Clearance”), and promptly, within the time
period required by the regulatory body, comply with all requests by such
regulatory body for information from or about, or compliance by, Efficacy. If at
any time Efficacy fails to receive, or causes the Issuer to

 



--------------------------------------------------------------------------------



 



fail to receive, a Regulatory Clearance that affects the business or prospects
of the Issuer, then the Issuer and Efficacy, will immediately jointly use their
respective commercially reasonable efforts to satisfy the concerns and
requirements of the regulatory authority in order to secure such required
Regulatory Clearance within such period of time as will not cause the Issuer to
lose the business opportunity. In this regard, Efficacy will promptly use its
commercially reasonable efforts to timely cooperate in good faith and to take,
within such time frame as will avoid loss of the business opportunity, such
actions as the regulatory authority may indicate are required to secure the
Regulatory Clearance or to make such Regulatory Clearance unnecessary.
Notwithstanding anything in this Agreement to the contrary, at no time shall
Efficacy individually own of record or through nominees or affiliates, including
FMG Special Situations Fund, thirty three percent (33%) or more of the Issuer’s
outstanding Common Stock.
     2. For a period commencing simultaneously with the effectiveness of the
Fourth Amendment to the Rights Agreement between the Company and Computershare
Trust Company, N.A. and ending on the first to occur of (i) the date on which
the aggregate beneficial ownership of the Issuer’s Common Stock by Efficacy is
collectively less than eighteen percent (18%) of the then outstanding Common
Stock of the Issuer, (ii) a Change of Control (as defined below) of the Issuer,
(iii) the execution of a definitive agreement by the Issuer that, if
consummated, would result in a Change of Control (as defined below) or
(iv) receipt of written consent of the Issuer releasing Efficacy from this
Agreement, Efficacy will not directly or indirectly:
     (a) own, hold or acquire, or agree to acquire, ownership (beneficial or
otherwise) of any shares of Common Stock of the Issuer, or rights or options or
convertibles to acquire any such shares, that would result in the aggregate
beneficial ownership of Efficacy to exceed collectively thirty three percent
(33%) of the outstanding shares of the Common Stock of the Issuer, as adjusted
to reflect stock dividends or stock splits, during the years of this Agreement;
provided, however, that Efficacy shall not effect any purchase of Common Stock
of the Issuer otherwise permitted by this Agreement unless it first as a
precondition thereto fully complies with all Regulatory Filings;
     (b) make, or in any way participate in, any “solicitation” or request for
“proxies” (as such terms are defined or used in Regulation 14A under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or become a
“participant” in or in any way encourage or facilitate any “election contest”
(as such terms are defined or used under the Exchange Act) to vote any
securities of the Issuer;
     (c) demand, or join in any demand for, a meeting of the shareholders of the
Issuer, or initiate or propose any shareholder proposals for submission to a
vote of shareholders of the Issuer except for a shareholder resolution required
by Delaware law to give full voting rights to shares acquired and held in
compliance with this Agreement, or nominate or otherwise propose, any person for
election to the Board of Directors of the Issuer, except that during the period
of the agreements under this Section 2, following the delivery of written notice
by Efficacy to the Issuer, the Issuer shall 1) appoint Mark Lappe, or such other
individuals designated by Efficacy that are reasonably acceptable to the
Issuer’s Board of Directors, (the “Designated Director”) to be a member of the
Issuer’s Board of Directors, 2) at each meeting of the shareholders of the
Issuer at which directors are to be elected, nominate the Designated Director
for election to the Issuer’s Board of

 



--------------------------------------------------------------------------------



 



Directors, and 3) provide Efficacy with a right to have one non-voting
representative (the “Observer”), in addition to the Designated Director, attend
all meetings of the Board of Directors of the Issuer as an observer, whether
such meetings are conducted telephonically, in person or otherwise, subject to
standard exclusions as described below, and such Observer shall receive any
materials provided to the Board in the same manner as the members of the Board
receive such materials. Efficacy shall be responsible for providing the Issuer
with the identification of its designee for Observer and contact information and
shall be responsible for informing the Issuer of any changes in its designee
prior to any particular meeting of the Board. An Observer may be excluded from
access to any material or meeting or portion thereof if the Issuer believes,
upon advice of counsel, that such exclusion is reasonably necessary to preserve
the attorney client privilege or to protect highly confidential information.
Efficacy agrees to cause their Observer to, and any representative of Efficacy
who is an Observer will agree, to hold in confidence and trust and not publicly
disclose any non-public, proprietary confidential information provided to such
Observer in connection with the Issuer and shall execute the Issuer’s standard
form of confidentiality agreement if requested. The Issuer will use all
reasonable efforts to cause the Designated Director to be elected to the
Issuer’s Board of Directors, including but not limited to recommending
shareholders vote for the Designated Director and members of the Issuer’s Board
of Directors voting their shares for such Designated Director;
     (d) communicate with, seek to advise, encourage or influence any person or
entity, in any manner, with respect to the voting of any Common Stock of the
Issuer (including by taking a public position with respect to any matter to be
submitted to shareholders of the Issuer for their approval), other than in
accordance with the recommendations of the Issuer approved by a majority of the
Issuer’s directors;
     (e) vote the shares of Common Stock in any manner other than in accordance
with the recommendations of the Issuer approved by a majority of the Issuer’s
directors who are not also officers or employees of the Issuer and are not the
Designated Director; provided, however, that if no such recommendation is made,
then Efficacy shall vote all Common Stock beneficially owned by any of them in
the same proportion as the votes cast by other holders of Common Stock;
provided, further, upon request from the Issuer approved by a majority of the
Issuer’s directors who are not also officers or employees of the Issuer and are
not the Designated Director, Efficacy shall cause to be executed and delivered
to the Issuer, at least two weeks prior to any scheduled shareholder meeting,
sufficient written proxies appointing as agent or proxy one or more of the
Issuer’s officers or directors to vote as required by this Section all shares of
Common Stock beneficially owned by Efficacy upon the matters that are voted upon
by the shareholders at the meeting; provided, further, that Efficacy shall not
appoint a person, other than a director or officer of the Issuer as provided
above, as its proxy without the written consent of the Issuer; provided,
further, Efficacy shall be present, either in person or by such proxy requested
by the Issuer’s directors, at all meetings of shareholders for purposes of
determining the existence of a quorum at such meeting;
     (f) make an offer to acquire the Issuer or cause such an offer to be made
unless another offer is made first by an independent party not acting jointly or
in concert with,

 



--------------------------------------------------------------------------------



 



or otherwise encouraged or assisted by, Efficacy in connection with such an
offer, and the Board of Directors invites Efficacy to make such an offer or to
cause such an offer to be made;
     (g) otherwise seek to control the management or policies of the Issuer or
any of its affiliates;
     (h) form, join or in any way participate in a “group” (as such term is used
in Section 13(d)(3) of the Exchange Act or under the Delaware General
Corporation Law) with respect to any securities of the Issuer in connection with
any action or matter otherwise prohibited by the terms of this Agreement; or
     (i) offer, sell or transfer beneficial ownership of any shares of Common
Stock directly, or, if Efficacy knew or should reasonably have known,
indirectly, to any person or group of persons who would after such sale
beneficially or of record own more than 5% of the total outstanding Common
Stock, unless such purchaser agrees, prior to such purchase, in a writing
satisfactory to the Issuer to abide by the terms of this Agreement for the
remaining period of the Agreement; provided, however, that the exemptive action
taken under the Rights Agreement as described in Section 5 hereof shall not
apply to any such purchaser; provided, further, the foregoing restriction shall
not prevent Efficacy from tendering shares of Common Stock to a person making a
tender offer or exchange offer or otherwise participate in any sale of the
Issuer or its shares, by means of merger or otherwise, which is not in violation
of Section 2(f) hereof if it is recommended to the Issuer’s shareholders by the
Issuer’s Board of Directors.
For purposes of this Agreement, the term “Change of Control” shall mean: (i) the
acquisition by a third party of more than 50% of the Issuer’s then outstanding
Common Stock, excluding however, a purchase agreement with an underwriter or
group of underwriters in a registered public offering to the public; (ii) the
consummation of a merger, acquisition, consolidation or reorganization or series
of such related transactions involving the Issuer, unless immediately after such
transaction or transactions, the shareholders of the Issuer immediately prior to
such transaction shall beneficially own at least 50% of the outstanding Common
Stock of the Issuer (or, if the Issuer shall not be the surviving company in
such merger, consolidation or reorganization, the Common Stock of the surviving
corporation issued in such transaction or transactions in respect of Common
Stock of the Issuer shall represent at least 50% of the Common Stock of such
surviving corporation); (iii) a change or changes in the membership of the
Issuer’s Board of Directors which represents a change of a majority of such
membership during any twelve-month period (unless such change or changes in
membership are caused by the actions of the then-existing Board of Directors);
or (iv) the consummation of a sale of all or substantially all of the Issuer’s
assets unless immediately after such transaction, the shareholders of the Issuer
immediately prior to such transaction shall beneficially own at least 50% of the
Common Stock of the acquiring company.
     3. Efficacy, for itself and on behalf of its affiliates, jointly and
severally represent and warrant to the Issuer that the beneficial ownership
information required by and set forth in Schedule I attached hereto is true and
complete, as of the date hereof, and Efficacy understands and intends that the
Issuer will rely upon such information in entering into and proceeding with

 



--------------------------------------------------------------------------------



 



the terms and provisions of this Agreement, and Efficacy agrees to deliver
promptly to the Issuer within not more than ten days a revised, updated
Schedule I in the event of any change to any information required by such
Schedule I.
     4. Efficacy, for itself and on behalf of its affiliates, hereby agrees to
authorize and direct all transfer agents, inspectors of election, vote tellers,
proxy tabulators, brokers, banks, depositories, or other nominees, and their
representatives or agents to provide promptly to the Issuer upon the Issuer’s
request information as may be necessary to confirm the beneficial ownership of
Efficacy and to confirm its compliance with the voting, transfer and other
agreements of this Agreement. Efficacy, for itself and on behalf of its
affiliates, will promptly upon the Issuer’s request provide such additional
written authorizations and directions as may be necessary to obtain such
confirming information.
     5. The Issuer shall, following the execution of this Agreement and
compliance by Efficacy and provided that the representations and warranties made
pursuant to Section 3 are true and correct, take action under the Rights
Agreement, and under any future rights agreements that are adopted by the
Issuer, to provide that Efficacy shall not become an Acquiring Person as a
result of purchase(s) of Common Stock made in accordance with the terms and
conditions hereof, provided that, prior to such purchase(s), Efficacy has fully
complied with all of the terms and conditions of this Agreement. Efficacy, shall
nonetheless become an Acquiring Person if its aggregate beneficial ownership of
Common Stock collectively exceeds the limits set forth in Section 2 above.
     6. If any party to this Agreement shall fail to comply with any provisions
hereof, then (in addition to any injunctive and/or damage remedies that may be
available to the Issuer) the non-prevailing party shall be responsible for and
pay to the prevailing party all expenses and costs, including legal and other
professional fees, incurred by the prevailing party in enforcing the provisions
of this Agreement, and while such failure to comply continues, the exemptive
action provided in Section 5 above shall no longer remain effective for further
increases in the beneficial ownership of shares of the Issuer by Efficacy or its
affiliates.
     7. Each party hereto represents and warrants for itself that such party has
full legal right, power and authority to enter into this Agreement, that the
execution and delivery hereof by such party has been duly authorized and that
this Agreement constitutes a valid, binding and enforceable agreement of such
party in accordance with its terms.
     8. All notices or other communications to a party required or permitted
under this Agreement shall be in writing and shall be given by hand delivery,
courier service (with acknowledgment of receipt), telecopy (with confirmation of
transmission), or by certified mail, postage prepaid with return receipt
requested, addressed to the applicable party as follows:

          if to the Issuer, to:   Repros Therapeutics Inc.
2408 Timberloch Place, Suite B-7
The Woodlands, Texas 77380
Attention: Joseph Podolski
Telecopy Number: (281) 719-3446

 



--------------------------------------------------------------------------------



 



     
with a copy to:
  Winstead PC
 
  600 Town Center One
 
  1450 Lake Robbins Drive
 
  The Woodlands, Texas 77380
 
  Attention: Jeffrey R. Harder
 
  Telecopy Number: (281) 681-5901
 
   
and if to Efficacy, to:     
  Efficacy Capital, Ltd
 
  11622 El Camino Real, Suite 100
 
  San Diego, California 92130
 
  Attention: Mark Lappe
 
  Telecopy Number: (858) 847-3243

     Any party may change the above-specified recipient and/or mailing address
by notice to all other parties given in the manner herein prescribed. All
notices shall be deemed given on the day when actually delivered as provided
above (if delivered personally, by courier or by telecopy) or on the day shown
on the return receipt (if delivered by mail).
     9. As used herein, the terms “affiliate,” “beneficial ownership,”
“beneficially own,” and “beneficial owner” have the meanings ascribed thereto by
the Rights Agreement or the Delaware General Corporation Law.
     10. If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect, unless such action would
substantially impair the benefits to either party of the remaining provisions of
this Agreement.
     11. This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, personal representatives, successors,
assigns, and affiliates, but shall not be assignable or transferable, whether
voluntarily, involuntarily, by operation of law or otherwise, by Efficacy,
without the prior written consent of the Issuer.
     12. The parties hereto acknowledge and agree that irreparable damage will
occur if any of the provisions of this Agreement is not performed in accordance
with its specific terms or is otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
they may be entitled by law or equity.
     13. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed therein. The parties agree and consent to be subject to the
exclusive jurisdiction of, and exclusive venue in, the U.S. District Court for
the District of Delaware and, in the absence of such federal jurisdiction, the
parties agree and consent to be subject to the jurisdiction of any State court
for the State of Delaware, and the parties irrevocably waive any defense of an
inconvenient forum to the maintenance of any action or proceeding in such
courts. Further, the parties hereto

 



--------------------------------------------------------------------------------



 



specifically agree that either party may effect valid service of process by any
means authorized under Delaware law.
     14. For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto and each such executed
counterpart shall be, and shall be deemed to be, an original instrument. The
parties acknowledge that delivery of executed copies of this Agreement may be
effected by facsimile transmission or other comparable means.
     15. This Agreement, together with the Schedule hereto, sets forth and
integrates the entire understanding between the parties and supersedes any and
all prior or contemporaneous written or oral agreements or representations with
respect to the subject matter hereof. This Agreement may not be altered or
amended except by a subsequent written agreement signed by the parties.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has executed this Agreement as of the
day and year first above written.

            REPROS THERAPEUTICS INC.
      By:   /s/ Joseph S. Podolski         Name:   Joseph S. Podolski       
Title:   President and CEO        EFFICACY CAPITAL, LTD
      By:   /s/ Mark Lappe         Name:   Mark Lappe        Title:   Managing
Partner     

Attachments:
Schedule I

 



--------------------------------------------------------------------------------



 



Schedule I
to Standstill Agreement
dated January 9, 2008
     The following sets forth true and complete responses to the information
requested with respect to all shares of the Issuer’s Common Stock beneficially
owned by Efficacy:

          Total Number of Shares Name of Beneficial Owner   Beneficially Owned
Efficacy Biotech Master Fund
  2,258,113
FMG Special Situations Fund
  147,400

            EFFICACY CAPITAL, LTD
      By:   /s/ Mark Lappe         Name:   Mark Lappe        Title:   Managing
Partner     

 